              Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––– x
                                  :
ASSOCIATED BANK, N.A.,            :                        Civil Action No.
A NATIONAL BANKING ASSOCIATION,   :
                                  :
                       Plaintiff, :                        COMPLAINT
                                  :
          - against -             :
                                  :
ARCARIUS LLC,                     :
                                  :
                       Defendant. :
–––––––––––––––––––––––––––– x


                                          COMPLAINT

        Plaintiff Associated Bank, N.A. (“Plaintiff”), by and through its undersigned attorneys, as

and for its Complaint against Defendant Arcarius LLC (“Defendant”), hereby alleges as follows:

                                                 I.
                                       INTRODUCTION

        1.       This dispute arises from Defendant’s knowing and intentional interference with

Plaintiff’s perfected security interest in the assets of PacTrans Air & Sea, Inc. (“PacTrans”). In

2016, Plaintiff obtained a perfected security interest in PacTrans’ assets and recorded public

notice of that interest. Despite that such public notice was readily available, and despite that

Defendant was aware of Plaintiff’s security interest, in or about May 2017, Defendant

– a merchant lender – entered into a contract with PacTrans which purported to grant Defendant

priority rights with respect to certain PacTrans assets, and Defendant thereafter took possession

of, and refused to turn over, those assets which were legally Plaintiff’s security and to which

Plaintiff has a superior right of possession. Defendant’s actions, in knowingly and intentionally

depriving Plaintiff of its security and its right to possession of PacTrans’ assets, are wholly

inappropriate. Plaintiff thus seeks relief based on this misconduct.


12683627\1054338.000005
              Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 2 of 15



                                                     II.
                                                PARTIES

        2.       Plaintiff Associated Bank, N.A. is a nationally chartered bank with its principal

place of business in Green Bay, Wisconsin.

        3.       Defendant Arcarius LLC is a Delaware limited liability company which is

registered to do business and, upon information and belief, does business in New York, is

domiciled in New York, and is a resident of New York.

                                                    III.
                                   JURISDICTION AND VENUE

        4.       This Court has jurisdiction over the subject matter of this lawsuit pursuant to 28

U.S.C. §§ 1332 and 1441 because this is a civil action between citizens of different States in

which the amount in controversy exceeds $75,000, exclusive of interest and costs.

        5.       This Court has personal jurisdiction over Defendant because it registered to do

business in the State of New York, has transacted business in this judicial district, is domiciled in

this judicial district, is a resident of this judicial district, and its actions that are the subject of this

Complaint took place, in significant part, in New York.

        6.       Pursuant to 28 U.S.C. § 1391, venue is proper in this judicial district because a

substantial part of the events and omissions giving rise to Plaintiff’s claims occurred in this

judicial district.

                                                    IV.
                                     FACTUAL BACKGROUND

A.      Plaintiff Obtains a Perfected Security Interest in PacTrans’ Assets in 2016

        7.       On October 6, 2016, Plaintiff entered into and executed that certain Loan and

Security Agreement (“Original Loan Agreement”), as lender, with third-parties PacTrans Air &



12683627\1054338.000005
                                                     2
              Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 3 of 15



Sea, Inc. (“PacTrans”) and Pon Group, LLC (“Pon Group,” and together with PacTrans,

“Borrowers”), as borrowers. A true and accurate copy of the Original Loan Agreement is

attached hereto as Exhibit 1 and incorporated herein.

        8.       On or about November 27, 2017, Plaintiff, Borrowers and certain other parties

entered into and executed that certain Amendment to Loan and Security Agreement and

Reaffirmation of Guaranties, which was made effective by its terms as of September 30, 2017,

which, among other things, amended the Original Loan Agreement as set forth therein

(“Amendment,” and together with the Original Loan Agreement, “Loan Agreement”). A true

and accurate copy of the Amendment is attached hereto as Exhibit 2 and incorporated herein.

        9.       Pursuant to the Loan Agreement, among other things, Plaintiff agreed to make

certain revolving loans to PacTrans (“Revolving Loans”) as well as a separate term loan in the

amount of $350,000 (“Term Loan,” and together with the Revolving Loans, the “Loans”).

        10.      As evidence of the Revolving Loans, on October 6, 2016, PacTrans executed in

favor of Plaintiff that certain Revolving Note dated October 6, 2016 (“Revolving Note”). A true

and accurate copy of the Revolving Note is attached hereto as Exhibit 3 and incorporated herein.

        11.      As evidence of the Term Loan, on November 27, 2017, PacTrans executed in

favor of Plaintiff that certain Term Note dated November 27, 2017 (“Term Note,” and together

with the Revolving Note, the “Notes”). A true and accurate copy of the Term Note is attached

hereto as Exhibit 4 and incorporated herein.

        12.      As security for the Notes, among other things, PacTrans granted to Plaintiff in the

Loan Agreement a continuing security interest in PacTrans’ assets, including, without limitation,

PacTrans’ accounts, deposit accounts, instruments, inventory, money, and all other personal

assets and property (“Security Interest”).




12683627\1054338.000005
                                                  3
              Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 4 of 15



        13.      On or about, October 6, 2016, Plaintiff filed a UCC Financing Statement with

respect to the Security Interest with the Illinois Secretary of State (“Financing Statement”). A

true and accurate copy of the Financing Statement is attached hereto as Exhibit 5 and

incorporated herein.

        14.      As further security for the Notes, as well as the Security Interest, PacTrans

explicitly agreed to numerous additional terms and provisions in the Loan Agreement, including,

without limitation, its agreement in Section 12.13 thereof not to grant a security interest in or

encumber its assets, or sell its accounts, except to Plaintiff.

        15.      As further security for the Notes, as well as the Security Interest, PacTrans agreed

to numerous negative covenants in Section 13 of the Loan Agreement, including, without

limitation, (a) covenants not to create, incur, assume or suffer to exist any debt, and (b)

covenants not to create or permit to exist any lien of whatever nature on its assets.

        16.      As further security for the Notes, as well as the Security Interest, PacTrans agreed

in Section 13.9 of the Loan Agreement, among other things, not to enter into any agreement

which would be violated or breached as a result of PacTrans’ performance of the Loan

Agreement or any related loan document.

B.      PacTrans Defaults on its Loans from Plaintiff

        17.      PacTrans defaulted under the Revolving Loans by its failure to make certain

monthly payments to Plaintiff due under the Revolving Note.

        18.      PacTrans further defaulted under the Revolving Loans by its failure to make

payment to Plaintiff of all outstanding amounts due and owing under the Revolving Note as

required thereunder upon its maturity.




12683627\1054338.000005
                                                   4
              Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 5 of 15



        19.      PacTrans defaulted under the Term Loan by its failure to make certain monthly

payments to Plaintiff due under the Term Note.

        20.      On or about January 31, 2018, Plaintiff initiated an action in the Circuit Court of

the 18th Judicial Circuit, DuPage County, Illinois, against, among others, PacTrans, alleging,

among other things, breach of the Revolving Note and of the Term Note (“PacTrans Lawsuit”).

        21.      On July 26, 2018, the Honorable Judge Bonnie M. Wheaton entered an Order in

the PacTrans Lawsuit which, among other things, awarded judgment to Plaintiff against

PacTrans on its breach claims against PacTrans (“PacTrans Judgment”). A true and accurate

copy of the PacTrans Judgment is attached hereto as Exhibit 6 and incorporated herein.

C.      Plaintiff Continues to be Owed Millions of Dollars by PacTrans

        22.      The PacTrans Judgment adjudged that, as of July 18, 2016, PacTrans owed

Plaintiff the sum of $8,525,136.68.

        23.      As of May 6, 2019, the sum of at least approximately $3,078,000.00 remains due

and owing from PacTrans to Plaintiff under the PacTrans Judgment, together with post-judgment

interest accrued thereon.

        24.      Upon information and belief, PacTrans does not currently have in its possession

any additional assets with which to make payment to Plaintiff.

        25.      Upon information and belief, PacTrans is no longer an actively operating entity.

        26.      Upon information and belief, Defendant has improperly taken possession of assets

and accounts of PacTrans which are part of Plaintiff’s Security Interest, and thereby deprived

Plaintiff of additional recovery of amounts owed to it under the PacTrans Judgment.




12683627\1054338.000005
                                                  5
                 Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 6 of 15



D.         Defendant Improperly Takes Possession and Control of Plaintiff’s Security

           27.    Upon information and belief, Defendant is a merchant lender which, among other

things, engages in transactions whereby it purchases from distressed companies their present and

future accounts, receivables, contract rights and obligations owed to them by customers or third

parties.

           28.    Upon information and belief, on or about May 25, 2017, Defendant entered into a

Purchase and Sale Agreement for Future Receivables with PacTrans (the “PacTrans Receivables

Agreement”) pursuant to which it purported to purchase from PacTrans the sum of One Million

Four Hundred Seventy Five Thousand Eight Hundred Twenty Five and 39/100 Dollars

($1,475,825.39) of PacTrans’ “future accounts and contract rights and other obligations arising

from or relating to each payment of money from [PacTrans’] customers or from third party

payors … .”         A true and accurate copy of the PacTrans Receivables Agreement, upon

information and belief, is attached hereto as Exhibit 7.

           29.    PacTrans’ entry into the PacTrans Receivables Agreement amounted to a breach

of the Original Loan Agreement by PacTrans, including, without limitation, breaches of Sections

8, 12.13, 13.1, 13.2 and 13.9 of the Original Loan Agreement.

           30.    PacTrans’ entry into the PacTrans Receivables Agreement amounted to a breach

of the Loan Agreement by PacTrans, including, without limitation, breaches of Sections 8, 12.13,

13.1, 13.2 and 13.9 of the Loan Agreement.

           31.    At all relevant times, including at the time Defendant entered into the PacTrans

Receivables Agreement, Defendant was aware or otherwise had notice that PacTrans was an

Illinois corporation.




12683627\1054338.000005
                                                 6
              Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 7 of 15



        32.      At all relevant times, including at the time Defendant entered into the PacTrans

Receivables Agreement, Defendant was aware or otherwise had notice of the Financing

Statement.

        33.      At all relevant times, including at the time Defendant entered into the PacTrans

Receivables Agreement, Defendant was aware or otherwise had notice of the Security Interest.

        34.      At all relevant times, including at the time Defendant entered into the PacTrans

Receivables Agreement, Defendant was aware or otherwise had notice that PacTrans was a party

to a security agreement in favor of Plaintiff.

        35.      At all relevant times, including at the time Defendant entered into the PacTrans

Receivables Agreement, Defendant was aware or otherwise had notice that PacTrans’ entry into

the PacTrans Receivables Agreement would amount to a breach of one or more of PacTrans’

contractual obligations to Plaintiff.

        36.      At all relevant times, including at the time Defendant entered into the PacTrans

Receivables Agreement, Defendant was aware or otherwise had notice that performance under

the PacTrans Receivables Agreement would amount to a breach of one or more of PacTrans’

contractual obligations to Plaintiff.

        37.      As a result of the PacTrans Receivables Agreement, Defendant came into

possession of monies from PacTrans and/or creditors of PacTrans representing PacTrans

accounts, receivables, contract rights and/or obligations owed to it, including, without limitation,

accounts receivable (collectively, “Converted PacTrans Assets”).

        38.      Upon information and belief, the Converted PacTrans Assets aggregated to an

amount to be determined at trial, but believed to be well in excess of $500,000 and in no

circumstances less than $75,000.




12683627\1054338.000005
                                                 7
                Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 8 of 15



                                                  V.
                                      CAUSES OF ACTION

                                            COUNT I
                                          CONVERSION

          39.    Plaintiff repeats and realleges Paragraphs 1 through 38 above as if fully alleged

herein.

          40.    Plaintiff has a perfected secured interest in the Converted PacTrans Assets.

          41.    Plaintiff has a right with respect to the Converted PacTrans Assets, including,

without limitation, a right to possession of the Converted PacTrans Assets.

          42.    Plaintiff has an absolute and unconditional right to the immediate possession of

the Converted PacTrans Assets.

          43.    Plaintiff has made a demand for possession of the Converted PacTrans Assets

from Defendant.

          44.    Defendant has failed to provide possession of the Converted PacTrans Assets to

Plaintiff.

          45.    Defendant has wrongfully and without authorization assumed control, dominion,

and/or ownership over the Converted PacTrans Assets.

          46.    Defendant’s assumption of control, dominion and/or ownership over the

Converted PacTrans Assets is in derogation and violation of Plaintiff’s rights.

          47.    Defendant’s assumption of control, dominion and/or ownership over the

Converted PacTrans Assets is to the exclusion of Plaintiff’s rights.

          48.    Defendant has wrongfully deprived Plaintiff of the Converted PacTrans Assets.

          49.    Defendant’s deprivation of the Converted PacTrans Assets from Plaintiff is in

derogation and violation of Plaintiff’s rights.




12683627\1054338.000005
                                                  8
                Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 9 of 15



          50.    Defendant’s deprivation of the Converted PacTrans Assets from Plaintiff is to the

exclusion of Plaintiff’s rights.

          51.    Defendant’s assumption of control, dominion and/or ownership over the

Converted PacTrans Assets was and remains willful, in conscious disregard of Plaintiff’s rights,

wanton, reckless and/or done with malice.


                                            COUNT II
                 TORTIOUS INTERFERENCE WITH BUSINESS CONTRACT

          52.    Plaintiff repeats and realleges Paragraphs 1 through 38 above as if fully alleged

herein.

          53.    At all relevant times since October 6, 2016, Plaintiff has had a valid and

enforceable contract with PacTrans, including, without limitation, the Original Loan Agreement.

          54.    At all times relevant hereto, the Original Loan Agreement was a valid and

enforceable contract.

          55.    At the time Defendant and PacTrans entered into the PacTrans Receivables

Agreement, the Original Loan Agreement was a valid and enforceable contract.

          56.    Upon information and belief, at the time Defendant entered into the PacTrans

Receivables Agreement and all times thereafter, Defendant was aware of the contractual

relationship between Plaintiff and PacTrans.

          57.    Upon information and belief, at all times that Defendant took and/or maintained

possession of any portion(s) of the PacTrans Receivables, Defendant was aware of the

contractual relationship between Plaintiff and PacTrans.




12683627\1054338.000005
                                                 9
              Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 10 of 15



        58.       Upon information and belief, at the time Defendant entered into the PacTrans

Receivables Agreement and all times thereafter, Defendant was aware of the Original Loan

Agreement.

        59.       Upon information and belief, at all times that Defendant took and/or maintained

possession of any portion(s) of the PacTrans Receivables, Defendant was aware of the Original

Loan Agreement.

        60.       Upon information and belief, at the time Defendant entered into the PacTrans

Receivables Agreement and all times thereafter, Defendant was aware of the Security Interest.

        61.       Upon information and belief, at all times that Defendant took and/or maintained

possession of any portion(s) of the PacTrans Receivables, Defendant was aware of the Security

Interest.

        62.       PacTrans breached its contractual relationship with Plaintiff.

        63.       PacTrans breached the Original Loan Agreement, including, without limitation,

Sections 8, 12.13, 13.1, 13.2 and 13.9 thereof.

        64.       PacTrans breached the Loan Agreement, including, without limitation, Sections 8,

12.13, 13.1, 13.2 and 13.9 thereof.

        65.       Defendant unjustifiably induced PacTrans to breach its contractual relationship

with Plaintiff.

        66.       Upon information and belief, Defendant intentionally procured PacTrans’ breach

of its contractual relationship with Plaintiff.

        67.       Defendant unjustifiably induced PacTrans to breach the Original Loan

Agreement.

        68.       Upon information and belief, Defendant intentionally procured PacTrans’ breach




12683627\1054338.000005
                                                   10
                Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 11 of 15



of the Original Loan Agreement, including, without limitation, Sections 8, 12.13, 13.1, 13.2 and

13.9 thereof.

          69.     Defendant unjustifiably induced PacTrans to breach the Loan Agreement.

          70.     Upon information and belief, Defendant intentionally procured PacTrans’ breach

of the Loan Agreement, including, without limitation, Sections 8, 12.13, 13.1, 13.2 and 13.9

thereof.

          71.     Defendant’s taking and/or receipt of the PacTrans Receivables interfered with

Plaintiff’s contractual rights, including, without limitation, its Security Interest.

          72.     Defendant’s continued possession of the PacTrans Receivables interfered with

Plaintiff’s contractual rights, including, without limitation, its Security Interest.

          73.     Defendant’s refusal to turn over the PacTrans Receivables interfered with

Plaintiff’s contractual rights, including, without limitation, its Security Interest.

          74.     Plaintiff has been damaged by Defendant’s interference with its contractual rights,

including, without limitation, its Security Interest, including that Plaintiff has been unable to

recover its security for PacTrans’ substantial unpaid debt to Plaintiff.

          75.     Plaintiff has been further damaged by Defendant’s interference with its

contractual rights, including, without limitation, its Security Interest, including that Plaintiff has

been deprived of the benefit of its contractual bargain with PacTrans, including its bargained-for

security.

          76.     Defendant’s intentional interference with Plaintiff’s contractual rights was and

remains willful, in conscious disregard of Plaintiff’s rights, wanton, reckless and/or done with

malice.




12683627\1054338.000005
                                                  11
                Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 12 of 15




                                             COUNT III
                                             DETINUE

          77.     Plaintiff repeats and realleges Paragraphs 1 through 38 above s if fully alleged

herein.

          78.     Plaintiff has a perfected secured interest in the Converted PacTrans Assets.

          79.     Plaintiff has a right to the Converted PacTrans Assets, including, without

limitation, a right to possession thereof.

          80.     Plaintiff’s right to the Converted PacTrans Assets, including, without limitation,

its right to possession thereof, is superior to any and all rights of Defendant with respect to the

Converted PacTrans Assets.

          81.     Plaintiff has demanded possession of the Converted PacTrans Assets from

Defendant.

          82.     Defendant has failed to provide possession of the Converted PacTrans Assets to

Plaintiff.

          83.     Defendant continues to possess and/or detain the Converted PacTrans Assets.

          84.     Defendant’s possession and/or detention of the Converted PacTrans Assets is

wrongful.

          85.     Defendant’s possession and/or detention of the Converted PacTrans Assets is in

derogation and violation of Plaintiff’s rights.

          86.     Defendant’s possession and/or detention of the Converted PacTrans Assets is to

the exclusion of Plaintiff’s rights.

          87.     Defendant wrongfully detains from Plaintiff all accounts of PacTrans with respect

to which it has taken possession and/or control.




12683627\1054338.000005
                                                  12
                Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 13 of 15



          88.     Plaintiff claims a return of the Converted PacTrans Assets, including, without

limitation, all accounts of PacTrans, or judgment for the value of the Converted PacTrans Assets

in a sum to be determined at trial, plus damages for Defendant’s wrongful possession, plus costs.


                                              COUNT IV
                                              REPLEVIN
                                    (In the Alternative to Count III)

          89.     Plaintiff repeats and realleges Paragraphs 1 through 38 above as if fully alleged

herein.

          90.     Plaintiff has a perfected secured interest in the Converted PacTrans Assets.

          91.     Plaintiff has a right to the Converted PacTrans Assets, including, without

limitation, a right to possession thereof.

          92.     Plaintiff’s right to the Converted PacTrans Assets, including, without limitation,

its right to possession thereof, is superior to any and all rights of Defendant with respect to the

Converted PacTrans Assets.

          93.     Plaintiff has demanded possession of the Converted PacTrans Assets from

Defendant.

          94.     Defendant has failed to provide possession of the Converted PacTrans Assets to

Plaintiff.

          95.     Defendant continues to possess and/or detain the Converted PacTrans Assets.

          96.     Defendant’s possession and/or detention of the Converted PacTrans Assets is

wrongful.

          97.     Defendant’s possession and/or detention of the Converted PacTrans Assets is in

derogation and violation of Plaintiff’s rights.




12683627\1054338.000005
                                                   13
                Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 14 of 15



        98.       Defendant’s possession and/or detention of the Converted PacTrans Assets is to

the exclusion of Plaintiff’s rights.

        99.       Defendant wrongfully detains from Plaintiff the Converted PacTrans Assets.

        100.      Defendant wrongfully detains from Plaintiff all accounts of PacTrans with respect

to which it has taken possession and/or control.

        101.      Plaintiff claims a return of the Converted PacTrans Assets, including, without

limitation, all accounts of PacTrans, or judgment for the value of the Converted PacTrans Assets

in a sum to be determined at trial, plus damages for Defendant’s wrongful possession, plus costs.

        WHEREFORE, Plaintiff respectfully requests that:

        (i)       judgment be entered in its favor and against Defendant on Count I of the

                  Complaint, in an amount to be proven at trial, but in no circumstances less than

                  $75,000.00 plus pre-judgment and post-judgment interest allowed by law,

                  reasonable attorneys’ fees, costs and punitive damages;

        (ii)      judgment be entered in its favor and against Defendant on Count II of the

                  Complaint, in an amount to be proven at trial, but in no circumstances less than

                  $75,000.00 plus pre-judgment and post-judgment interest allowed by law,

                  reasonable attorneys’ fees, costs and punitive damages;

        (iii)     judgment be entered in its favor and against Defendant on Count III of the

                  Complaint, finding and declaring that Plaintiff has superior rights, title and

                  interest in the Converted PacTrans Assets, ordering the return from Defendant to

                  Plaintiff of the Converted PacTrans Assets and/or the Converted PacTrans Assets’

                  value, plus damages for Defendant’s wrongful detention of the Converted




12683627\1054338.000005
                                                  14
               Case 1:19-cv-04672 Document 1 Filed 05/21/19 Page 15 of 15



                 PacTrans Assets, and awarding Plaintiff all pre-judgment and post-judgment

                 interest allowed by law, reasonable attorneys’ fees and costs; or

        (iv)     in the alternative to Count III, judgment be entered in Plaintiff’s favor and against

                 Defendant on Count IV of the Complaint, finding and declaring that Plaintiff has

                 superior rights, title and interest in the Converted PacTrans Assets, ordering the

                 return from Defendant to Plaintiff of the Converted PacTrans Assets and/or the

                 Converted PacTrans Assets’ value, plus damages for Defendant’s wrongful

                 detention of the Converted PacTrans Assets, and awarding Plaintiff all pre-

                 judgment and post-judgment interest allowed by law, reasonable attorneys’ fees

                 and costs; and

         (v)     Plaintiff be granted such other and further relief, at law or in equity, as this Court

                 deems just and proper.

Dated: New York, NY
       May 20, 2019                             Respectfully submitted,

                                                By:    /s/ Laurie Belony
                                                       Laurie Belony
                                                BRYAN CAVE LEIGHTON PAISNER LLP
                                                1290 Avenue of the Americas
                                                New York, New York 10104
                                                (212) 541-2000 – phone
                                                (212) 541-4630 – fax
                                                Laurie.belony@bclplaw.com

                                                - AND -
                                                By:    /s/ Steven R. Rogovin
                                                Steven R. Rogovin
                                                MELTZER PURTILL & STELLE LLP
                                                300 South Wacker Drive, Suite 2300
                                                Chicago, Illinois 60606
                                                (312) 987-9900 – phone
                                                (312) 987-9854 – fax
                                                srogovin@mpslaw.com
                                                Co-Counsel to Plaintiff Associated Bank, N.A.


12683627\1054338.000005
                                                  15
